Name: Council Decision 2013/367/CFSP of 9Ã July 2013 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: transport policy;  criminal law;  European construction;  Africa
 Date Published: 2013-07-10

 10.7.2013 EN Official Journal of the European Union L 189/12 COUNCIL DECISION 2013/367/CFSP of 9 July 2013 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012 the Council adopted Decision 2012/389/CFSP (1). That Decision expires on 15 July 2014. (2) The current financial reference amount covers the period from 16 July 2012 until 15 July 2013. (3) Decision 2012/389/CFSP should be amended to extend the period covered by the current financial reference amount until 15 November 2013. (4) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Article 13(1) of Decision 2012/389/CFSP is replaced by the following: "1. The financial reference amount intended to cover the expenditure related to EUCAP NESTOR for the first 16 months following the entry into force of this Decision shall be EUR 22 880 000. The financial reference amount for the subsequent period shall be decided by the Council.". Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 187, 17.7.2012, p. 40.